Name: 81/74/ECSC: Council Decision of 9 February 1981 replacing a member of the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-03-04

 Avis juridique important|31981D007481/74/ECSC: Council Decision of 9 February 1981 replacing a member of the Consultative Committee of the European Coal and Steel Community Official Journal L 057 , 04/03/1981 P. 0022 - 0022****( 1 ) OJ NO L 283 , 28 . 10 . 1980 , P . 28 . ( 2 ) OJ NO L 326 , 2 . 12 . 1980 , P . 20 . COUNCIL DECISION OF 9 FEBRUARY 1981 REPLACING A MEMBER OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY ( 81/74/ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 18 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 20 OCTOBER 1980 DESIGNATING THE REPRESENTATIVE ORGANIZATIONS RESPONSIBLE FOR DRAWING UP LISTS OF CANDIDATES FOR THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY ( 1 ), HAVING REGARD TO THE COUNCIL DECISION OF 25 NOVEMBER 1980 APPOINTING THE MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY FOR THE PERIOD ENDING ON 24 NOVEMBER 1982 ( 2 ), WHEREAS THE COUNCIL WAS INFORMED ON 26 JANUARY 1981 THAT A MEMBER ' S SEAT ON THE ABOVE COMMITTEE IN THE ' WORKERS REPRESENTATIVES ' CATEGORY HAD BECOME VACANT AS A RESULT OF THE RESIGNATION OF MR KARL-ERNST BROSCH , HAVING REGARD TO THE NOMINATION SUBMITTED ON 26 JANUARY 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR KARL-HEINZ SABELLEK IS HEREBY APPOINTED A MEMBER OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY IN PLACE OF MR BROSCH FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 24 NOVEMBER 1982 . DONE AT BRUSSELS , 9 FEBRUARY 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS